102 F.3d 1272
322 U.S.App.D.C. 244
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Barbara SCHWARZ, Appellant,v.UNITED STATES COMMISSION ON CIVIL RIGHTS, Appellee.
No. 96-5184.
United States Court of Appeals, District of Columbia Circuit.
Nov. 6, 1996.

Before:  SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  Upon consideration of appellant's motions to expedite, for default, and to correct the docket;  appellant's brief;  and the record, it is


2
ORDERED and ADJUDGED that the district court's order filed May 30, 1996, be affirmed substantially for the reasons stated therein.  Appellant has identified no basis for the district court's jurisdiction over her complaint.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


3
FURTHER ORDERED that appellant's motions to expedite, for default, and to correct the docket be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.